In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        Nos. 07-14-00159-CR
                                             07-14-00160-CR


                              OSCAR IVAN GARCIA, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 242nd District Court
                                        Hale County, Texas
                           Trial Court Nos. A16909-0608, A16910-0608,
                               Honorable Edward Lee Self, Presiding

                                       November 18, 2014

                                MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Oscar Ivan Garcia, entered a plea of guilty, pursuant to a plea bargain,

in two separate cases to the lesser-included offense of injury to a child.1 In each case,

appellant was placed on deferred adjudication community supervision for a period of

five years. The history of the cases reflects that the terms and conditions of community

supervision were amended. Further, in each case, the State of Texas filed to adjudicate

      1
          See TEX. PENAL CODE ANN. § 22.04(a)(3), (f) (West Supp. 2014).
appellant on two separate occasions. Ultimately, the State filed motions to adjudicate

that resulted in appellant’s current incarceration. At the hearing on the State’s motion to

adjudicate, appellant entered a plea of true to the allegations made by the State of

Texas in each case. After finding the allegations were true, the trial court conducted a

hearing on the issue of punishment. Subsequently, the trial court sentenced appellant

to serve ten years confinement in the Institutional Division of the Texas Department of

Criminal Justice in each case.      The sentences were ordered to run concurrently.

Appellant gave notice of appeal. We will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record and, in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. [Panel Op.] 1978), counsel has candidly discussed why, under the

controlling authorities, there is no error in the trial court’s judgment.     Additionally,

counsel has certified that he has provided appellant a copy of the Anders brief and

motion to withdraw and appropriately advised appellant of his right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991)

(en banc). The Court has also advised appellant of his right to file a pro se response.

Additionally, appellant’s counsel has certified that he has attempted to assist appellant

in obtaining access to a copy of the record to use in preparation of a pro se response.

See Kelly v. State, 436 S.W.3d 313, 315 (Tex. Crim. App. 2014). Appellant has not filed

a response.


                                             2
        By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005). We have found no such arguable grounds and agree with

counsel that the appeal is frivolous. 2


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.



                                                  Mackey K. Hancock
                                                      Justice


Do not publish.




        2
          Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3